Citation Nr: 1632126	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral leg pain.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active Air Force service from March 1992 to November 2009.  He retired due to disability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Jurisdiction of the Veteran's electronic claims file has been transferred to the Jackson, Mississippi, RO.  All records are now in Virtual VA and/or Veterans Benefits Management System (VBMS) electronic files.

In a May 2014 statement perfecting appeal of the issues addressed in an April 2014 statement of the case (SOC), the Veteran requested a hearing before the Board on the appealed claims.  In a June 2016 statement, the Veteran requested cancelation of a hearing before the Board scheduled in June 2016.  The request for a hearing before the Board is withdrawn, and appellate review may proceed.



FINDING OF FACT

The Veteran has indicated that he desires to withdraw his appeal for service connection for bilateral leg pain.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal for service connection for bilateral leg pain have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b). 

By a written statement dated in June 2016, and communicated to VA by facsimile in June 2016, the Veteran requested withdrawal of his pending appeal for service connection for bilateral leg pain.  The Board finds that this written statement signed by the Veteran constitutes a valid withdrawal of the issue of service connection for bilateral leg pain.  Accordingly, this claim will be dismissed.


ORDER

The appeal for service connection for bilateral leg pain is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


